Citation Nr: 9906568	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back disorder 
based on VA surgery in August 1990.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for pyelonephritis based on 
VA surgery during hospitalization at a VA Medical Center 
(VAMC) from February to March 1992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
May 1945, July 1945 to June 1947 and from September 1947 to 
March 1949.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from RO rating actions in May 1991 
and July 1995.  The May 1991 RO rating decision denied the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back disorder 
based on VA surgery in August 1990.  The July 1995 RO rating 
decision denied the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
pyelonephritis based on VA surgery during hospitalization 
from February to March 1992.

In November 1991, in another case, the United States Court of 
Veterans Appeals (Court) invalidated 38 C.F.R. § 3.358(c)(3) 
(1991), part of the regulation applicable to cases involving 
claims under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  The Court's decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 1993)) and then 
by the United States Supreme Court (Brown v. Gardner, 115 
S.Ct. 552 (1994)).

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the United States Supreme Court.

As regards the appeal in this case, the claims folder was 
retained by the RO following certification for appeal in 
January 1992, pursuant to the VA wide stay of consideration 
of all decisions affected by the Gardner decision.  After the 
stay was lifted, the case was processed by the RO under the 
amended regulation and sent to the Board for appellate 
consideration.

The case was remanded by the Board in June 1997 for 
evidentiary development.  Some of the requested development 
has been accomplished and the case has now been returned to 
the Board for further appellate consideration.

The issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a low back disorder 
based on VA surgery in August 1990 will be addressed in the 
REMAND following the decision below.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for pyelonephritis based on VA surgery 
during hospitalization at a VAMC in February and March 1992 
is plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for pyelonephritis based on VA surgery 
during hospitalization at a VAMC in February and March 1992.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At the time of the June 1997 Board remand, the veteran had 
contended that he had pyelonephritis as a result of trauma to 
his bladder.  He claims that the trauma occurred when a Foley 
catheter was placed during coronary artery bypass graft 
surgery at a VAMC in March 1992.  The VAMC medical record 
report pertaining to his hospitalization at the VAMC in 
Asheville, North Carolina from February to March 1992 
reported "minimal" trauma to the veteran's prostatic 
urethra during placement of a Foley catheter.  A discharge 
summary related to a hospitalization at the Anderson Memorial 
Hospital in April 1992 included the opinion of a private 
physician that the pyelonephritis treated during that 
hospitalization may have been due to "contamination" of the 
veteran's urinary tract caused by Foley catheterization.

Pursuant to the remand, additional clinical records were 
received and have been associated with the claims folder.  A 
hospital summary report from the Anderson Memorial Hospital 
in Anderson, South Carolina, dated in April 1992, was 
received.  This was previously of record at the time of the 
June 1997 Board remand.  The veteran was admitted on April 
12, 1992, with a diagnosis of pyelonephritis and a history of 
Foley catheter instrumentation five weeks earlier during 
surgery for coronary artery bypass grafting.  By April 14, 
1992, the veteran's pyelonephritis was indicated to be 
resolving nicely.

VA outpatient treatment records were received showing 
treatment for a variety of disorders through March 1998.  
Appellate review of these treatment records is negative for a 
current diagnosis of pyelonephritis.

The veteran was seen for a VA genitourinary examination in 
July 1998.  The claims file was reviewed by the VA examiner.  
The veteran reported burning on urination, frequency of 
urination, and nocturia 3-4 times per night.  He indicated 
that these symptoms wax and wane and have been present since 
before an earlier operation in 1989.  He denied any episodes 
of flank pain, fever, chills or systemic illness other than 
the one episode for which he was hospitalized in 1992.  On 
examination, the genitalia were unremarkable.  The rectal 
ampulla was empty.  The prostate was absent.  The region of 
the prior surgery was firm with no masses or induration 
present.  A urinalysis was performed on a clean midstream 
clean-catch urine sample, which was centrifuged.  Dipstick 
showed a pH of 7.  Nitrites, glucose and all other parameters 
were negative.  Microscopic examination revealed 0-2 white 
cells per high-power field, occasional epithelial cells, and 
no red cells or bacteria.  The examiner indicated that the 
urinalysis results were normal.  In response to the specific 
questions posed in the remand order, the VA physician 
indicated that there was no evidence of pyelonephritis at the 
current time.  He further commented that the episode of acute 
pyelonephritis was probably related to the insertion of a 
coude-tip catheter in surgery at the VAMC in March 1992.  
There was no suggestion that it was a contaminated catheter 
and the urinary tract infection may have occurred from the 
catheter being in place after the surgery as well as the 
placement.  In addition, there was no evidence of any 
current, chronic kidney disorder attributable to trauma or 
anything else.  There was no identifiable chronic residual 
from the "trauma of his prostatic urethra."


II.  Analysis

The threshold question with respect to the claim for 
compensation benefits for pyelonephritis under the provisions 
of  38 U.S.C.A. § 1151 based on VA surgery during 
hospitalization at a VAMC in February and March 1992 is 
whether the 
veteran has presented a well-grounded claim.  If he has not 
presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the  
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358 (b), (c) (1).  38 C.F.R. 
§ 3.358 (c) (3) (1998) provides that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.

Following a review of the claims folder, it is the opinion of 
the Board that the appellant has not presented a well-
grounded claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on VA surgery during 
hospitalization at a VAMC in February and March 1992.

As noted above, the case was remanded by the Board in June 
1997, in part, to ascertain the presence or absence of 
pyelonephritis at the current time and, if present, whether 
there was any relationship between that disorder and VA 
treatment received in February and March 1992, incident to 
surgery at a VAMC.  The VA physician indicated that the 
veteran's acute episode of pyelonephritis was probably 
related to the insertion of a coude-tip catheter in surgery 
at the VAMC in March 1992.  There was no suggestion that the 
catheter was contaminated and the urinary tract infection may 
have occurred from the catheter being in place after the 
surgery.  However, the examiner also stated that there was no 
evidence that the veteran has pyelonephritis at the current 
time.  He does not have any chronic kidney disorder 
attributable to trauma or anything else; there is no 
identifiable chronic residual from the trauma of his 
prostatic urethra.  Without medical evidence of a current 
disability, the claim is not well-grounded and the appeal on 
this issue is denied.


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for pyelonephritis based on VA surgery 
during hospitalization at a VAMC in February and March 1992 
is denied.





REMAND

The veteran contends that the needle inserted in his lower 
spine area in order to administer anesthesia during an August 
1990 surgery at a VA facility was initially inserted in the 
wrong place and has resulted in problems with his right leg.  
He claims that he has had to use a cane since this surgery.  
He testified at his November 1991 hearing at the RO that he 
now had numbness, pain and cramping in his groin and right 
leg due to the needle being inserted in the wrong place at a 
VAMC in August 1990.

The current medical record shows that the veteran has had 
complaints of a back disorder since 1958, when he was 
hospitalized at a VA facility from June to July 1958.  At 
that time, he said he said he had pain in his low back and 
both legs.  He said he had been thrown from a horse in 1949.  
(The medical record does not show that he had complaints or 
any other indicia of a back disorder earlier than 1958.)  The 
diagnosis was herniated nucleus pulposus (HNP) of the lumbar 
area.  He was hospitalized at a VA facility from October to 
December 1959.  A complete myelogram found no "definite" 
defects.  Spina bifida was present and the diagnosis was 
lumbosacral instability, indicated to be due to spina bifida.

A VA examination of the veteran in January 1968 included a 
diagnosis of chronic low back instability secondary to 
sacralization of L5 and spina bifida.  Lumbosacral 
instability was also diagnosed at a VA examination of the 
veteran in July 1973.  The 
diagnosis was chronic low back syndrome and degenerative 
arthritis of the lumbosacral spine at a VA examination of the 
veteran in June 1983.

The veteran underwent a bladder neck incision with 
transurethral resection and biopsy of the prostate in August 
1990 at the VAMC in Asheville, North Carolina.  A spinal 
anesthesia was used.  The operative report and the medical 
record report do not show that the needle used to administer 
the spinal anesthetic was inserted improperly at any time.

At the time of the June 1997 Board remand, there was an 
opinion of record from a VA physician recorded in a VA 
outpatient treatment record in July 1991.  The VA physician 
indicated that the veteran has a damaged nerve root at L4 
which may be due to a "spinal" in "Sept '90."  The case 
was remanded, in part, to obtain and review the complete 
original medical records pertaining to the veteran's 
hospitalization at the VAMC in August 1990, and a VA medical 
opinion following review of the entire claims folder.

Pursuant to the Board remand, the original VA medical 
records, inpatient and outpatient, pertaining to the veteran 
from the date of his hospital admission in August 1990 to the 
current time were to be obtained and associated with the 
claims folder.  Appellate review of the evidence placed in 
the claims folder since the June 1997 Board remand reveals 
that some deficiencies in the record still remain.  In July 
1997, the RO requested the aforementioned VA records from the 
Asheville, North Carolina VAMC.  In July 1997, outpatient 
treatment records were received showing treatment from March 
1994 to April 1997 for a variety of conditions.  In October 
1997, VA outpatient treatment records were received from the 
Columbia, South Carolina VAMC for treatment of the veteran 
from September 1994 through August 1997.  In November 1997, 
outpatient treatment records were received from the Augusta, 
Georgia VAMC pertaining to treatment of the veteran from 
October 1990 to December 1991.  In April 1998, additional VA 
outpatient treatment records were received from the Columbia, 
South Carolina VAMC pertaining to treatment of the 
veteran for the period from February 1990 through March 1998.  
The complete hospital clinical records pertaining to the 
veteran's hospitalization in August 1990 have not been 
obtained and are not in the claims folder.  As indicated in 
the June 1997 Board remand, these records are needed for 
consideration of the veteran's claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a low back disorder.  Where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

On VA neurological examination in July 1998, the veteran 
complained of numbness along the medial edge of his right 
thigh and cramping of the lateral aspect of the right thigh.  
He indicated that he uses a can due to instability in the 
right leg.  Motor examination of the right knee revealed 
extension strength of 3/5 and flexion strength of 3+/5, as 
compared with left knee extension strength of 4/5 and flexion 
strength of 4/5.  Dorsiflexion of the right foot strength was 
3/5 and plantar flexion was 3+/5; the left foot showed 
dorsiflexion strength of 4-/5 and extension of 4+/5.  Deep 
tendon reflexes were +1 bilaterally and equal.  The toes were 
equivocal and straight leg raising was negative.  The 
numbness described by the veteran was fairly reproducible 
along the lateral aspect of the right calf and right foot.  
There was no difference between sharp and dull sensation.  
There was no loss of sensation noticed over the right thigh 
as described by the veteran.  The VA examiner reviewed the 
claims folder.  She commented that the locations of numbness 
described by the veteran were supplied by the L4-S1 (common 
peroneal nerve) nerve roots and the L2-4 nerve roots (femoral 
nerve).  The VA physician stated that the veteran's 
examination and symptomatology are consistent with an L-4 
injury involving the underlying nerve root.  She further 
noted, however, that it is unusual to see motor or sensory 
deficit when a single nerve root is damaged because of the 
overlap of the adjacent roots.  The VA physician next stated 
that it can be determined that it is at least as likely as 
not that the weakness, instability, and numbness described by 
the veteran is secondary to nerve root injury secondary to 
the spinal needle or because of the degenerative back disease 
with predominant right-sided involvement.  It is 
the opinion of the Board that this statement from the VA 
examiner is unresponsive to the question posed in the June 
1997 remand order.  Further, comments in the report of 
examination appear contradictory in nature.  Further VA 
examination and medical opinion is warranted.

Under the circumstances, the issue of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a low back disorder is REMANDED to the 
RO for the following action:

1.  The RO should undertake to obtain the 
complete original VA hospital clinical 
records of the August 1990 VA 
hospitalization at the VAMC in Asheville, 
North Carolina, for association with the 
claims folder.

2.  After the above action has been 
completed, the veteran should be further 
examined by a VA neurologist, other than 
the VA examiner who conducted the 
examination of the veteran in July 1998.  
The VA examiner must completely review 
the entire claims folder, including a 
copy of this remand, prior to examination 
of the veteran.  He /she should indicate 
in the report of examination that a 
review of the claims folder was 
accomplished.  The purpose of the 
examination is to ascertain the nature 
and extent of all current back pathology.  
All clinical findings should be reported 
in detail.  All indicated testing should 
be completed.  The examiner should render 
a medical opinion as to whether it is as 
least as likely as not that the veteran 
sustained an additional low back 
disability due to the insertion of a 
needle associated with the administration 
of spinal anesthesia in August 1990 at a 
VAMC.  The VA examiner should 
specifically comment on the July 1991 VA 
physician's opinion that there may be 
nerve root injury at L4 due to spinal 
anesthesia.  In particular, the VA 
physician should indicate whether there 
is nerve root impairment at L-4; whether 
this would be where a needle for spinal 
anesthesia would be introduced; and 
whether chronic residual low back 
disability has resulted.  The examiner 
should discuss these opinions in light of 
the manifestations of the veteran's back 
disorder prior to and after the August 
1990 surgery, specifically identifying 
any current residual disability of 
administration of a spinal anesthesia in 
August 1990.

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.

Thereafter, the claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a low 
back disorder should be readjudicated.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case and afforded the opportunity to 
respond.  38 C.F.R. § 20.302(c) (1998).  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if in order, following appropriate appellate 
procedures.  No action is required of the veteran until 
notified.  The purpose of this REMAND is to procure 
clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Veterans Appeals for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

